Citation Nr: 0623112	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1991 
and from July 1992 to June 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

The 10 percent rating that has been assigned for tinnitus is 
the maximum rating available for that disorder.


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to separate 
10 percent ratings for each ear because his tinnitus is 
bilateral.  In Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the United States Court of Appeals for Veterans 
Claims (Court) held that the version of Diagnostic Code 6260 
that was in effect prior to June 2003 required the assignment 
of separate ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that the Court had erred in 
not deferring to VA's interpretation of its own regulation 
that Diagnostic Code 6260 provides no more than a single 
10 percent rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  Based on the Federal 
Circuit's decision, the Secretary has lifted the stay of 
adjudication of tinnitus rating cases.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260 (2002).  Because there is no legal basis for awarding 
separate ratings for bilateral tinnitus, the veteran's appeal 
is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  VA has no duty to inform the veteran 
of the evidence needed to substantiate his claim or to assist 
him in the development of that evidence because there is no 
entitlement under the law.  See Beverly v. Nicholson, 19 Vet. 
App. 394 (2005).


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for bilateral tinnitus is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


